EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

(Note from Examiner – based on the Applicant’s remarks, it appears as though the Applicant intended to make the amendment shown below, however the claim was not amended to include this change.)

The application has been amended as follows: 
A convenient lid, comprising a housing, a lid opening, a press plate, a button, a threaded body, a water outlet and a press buckle, wherein 
the press buckle is provided on an upper part of the housing, 
the press buckle is provided with a buckle foot, 
the lid opening and the threaded body are provided on a lower part of the housing, 
a side of the convenient lid is provided with a first concave cavity, 
a fixing body and a guide column are provided in the first concave cavity, 
a switch device and a security device are provided on the fixing body and the guide column; 
the switch device comprises [[a]] the press plate and a movable shaft; 
the security device comprises the button and a movable plate and is provided in the press plate;

a top ring and a slot column are located at a middle of the movable shaft, 
a seal block, a first spring, and the movable plate are located at a rear portion of the movable shaft, 
the seal block is provided with a seal ring, 
a rubber ring is provided between the top ring and the slot column, 
the first spring is provided on the slot column; 
a blocking plate, a fixing column, and a square hole are provided on the movable plate, wherein 
a second spring is provided on the fixing column, 
a non-slip strip and a square body are provided on the button, 
the square body is connected to the square hole on the movable plate; 
a guide plate, an insertion plate, and a buckle plate are provided inside the convenient lid, wherein 
the guide plate is provided with a long slot,
an insertion body is provided within the long slot, 
the top ring and the retaining ring are provided on the insertion body, 
the guide plate is provided within the housing, 
a second concave cavity is provided on the press plate, 
the button is provided in the second concave cavity, 
the press buckle is provided above a vent, 
a concave ring and a guide strip are provided on an outside of the lid opening, and 
a convex ring, a guide slot and a latch are provided on an inner side of the threaded body.

Drawings
The following changes to the drawings have been requested by the Examiner: The most recent amendments to the figures include Fig. 10 having two reference numbers that have been changed. Previously shown reference numbers 14A and 14B appear to now be shown as A14 and B14. Neither of these reference numbers are included in the specification. The Examiner believes these changes were made by mistake.  In order to avoid abandonment of the application, applicant must make these above drawing changes.
[AltContent: textbox (Proposed Corrected Figure)][AltContent: textbox (Current Figure)]
    PNG
    media_image1.png
    691
    818
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    633
    744
    media_image2.png
    Greyscale





REASONS FOR ALLOWANCE
Claims 1-7 have been allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amended the claims to overcome the previous claim objections and 112(b) rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733